Mr. President,
Distinguished Heads of State and Government,
Mr. Secretary General,
Esteemed Delegates,
I greet you with respect on behalf of myself and my Nation.
I would like to thank Mr. Muhammed-Bande for his successful work at the United Nations during this difficult period.
I also wholeheartedly congratulate my former colleague, Ambassador Volkan Bozkir, who has taken over the Presidency of the General Assembly.
Ambassador Bozkir’s election to this post with the support of the overwhelming majority of countries is a sign of his personal qualities as an experienced diplomat and politician, as well as confidence in Turkey.
As the first Turkish citizen to undertake the highest-ranking position within the United Nations system, I believe that Ambassador Bozkir will be the voice and conscience of the international community.
I have no doubts that he will carry out his duty in a fair and transparent manner.
I wish Mr. Bozkir every success in his duty, which he assumes on such a meaningful date as the 75th anniversary of the founding of the United Nations.
I think holding the General Assembly under the theme of “Fight against COVID-19 and Multilateralism” is the right decision.
As Turkey, we stand by our commitments and we are determined to maintain our support in the fight against COVID-19.
The pandemic caught the world at a time when it was having difficulties in coping with various challenges.
Globalization, rules-based international system and multilateralism, which were already the subject of discussions, are now even more questioned under the impact of the pandemic.
When we look at the picture in front of us, we need to accurately and sincerely evaluate the full and empty parts of the glass.
In the empty part of the glass, there is the need of a reform for multilateral organizations, in particular the United Nations.
We have seen how ineffective the existing global mechanisms have been during this crisis.
This was so much true that it took weeks, even months, for the Security Council, the most fundamental decision-making body of the United Nations, to include the pandemic on its agenda.
At the beginning of the pandemic, a scene emerged where countries were left on their own.
Thus, we have once again seen the rightfulness of the “The World is bigger than Five” thesis, which I have been advocating for years from this rostrum.
The fate of humanity cannot be left at the mercy of a limited number of countries.
In order to prevent the loss of reputation of international organizations, we must first review our mentality, institutions and rules.
Effective multilateralism requires effective multilateral institutions.
We must rapidly implement comprehensive and meaningful reforms, starting with the restructuring of the Security Council.
We must provide the Council with a more effective, democratic, transparent and accountable structure and functioning.
Likewise, we should also strengthen the General Assembly, which reflects the common conscience of the international community.
Looking at the full part of the glass, the United Nations preserves its potential to be the turning point in humanity’s quest for peace, justice and prosperity.
Considering that we have not yet overcome the pandemic crisis, we should try to use the institutions and mechanisms we have for multilateral cooperation in the most effective way.
Where problems are global, local solutions can only save the day.
International solidarity is essential for long-term solutions.
In Turkey, since the early days of the outbreak of the crisis, we have called for cooperation in all international platforms.
We have been in the forefront of efforts to combat the pandemic in the G-20, the Turkic Council, MIKTA, the Organization of Islamic Cooperation and other platforms.
We reached out to 146 countries and 7 international organizations that requested medical equipment assistance, with the understanding that “A sure friend is known in unsure times”.
With the repatriation operations we carried out, we ensured the return of more than a hundred thousand of our citizens in 141 countries, to their homes.
With the same flights, we carried more than 5,500 foreigners from sixty-seven countries to their homes.
We did not do all these with the intention of carry in gouta “corona virus diplomacy”.
We did not expect and still do not hope for any compensation from anyone for our aid and repatriation efforts.
Standing with the victims and the oppressed is in the veins of our Nation and in the essence of our “Enterprising and Humanitarian Foreign Policy”.
I once again call for the supply of medical equipment and drugs and vaccine development efforts not to be made an issue of competition.
No matter which country they are produced in, vaccines to be made ready-for- use should be offered to the common benefit of humanity.
Dear Delegates,
With the pandemic, we have once again experienced together how vital elements such as State capacity, effective governance and resilience are.
Behind Turkey’s success story lies effective governance mechanisms that we have established with the Presidential Government System, a high capacity developed by our infrastructure investments in the area of health, and qualified human resources.
However, the pandemic adversely affected conflict dynamics around the world and increased vulnerabilities.
We regret that the United Nations Secretary General’s call for a global humanitarian ceasefire, which we also support, has not produced concrete results.
As Turkey, we are looking for ways to eliminate threats to our country and humanity, by taking any kind of initiative if required. The conflict in Syria, which entered its 10th year, continues to pose a threat to the security and stability of our region.
As the country that struck the first and most serious blow against DAESH in the region, we continue to fight against the PKK-YPG terrorist organization.
As the international community, we cannot find a permanent solution to the Syrian issue without adopting the same principled attitude and decisive stance against all terrorist organizations.
This approach is also essential for ensuring safe and voluntary returns to Syria.
The return of more than our 411,000 Syrian brothers and sisters to the regions we liberated from terrorist organizations in Syria is the most clear indicator of this.
Likewise, thanks to the regions we made secure, we succeeded in preventing that millions of Syrians living in different parts of the country, particularly Idlib, left their homeland.
Turkey hosts approximately 4 million Syrians on its own territory for years by addressing all their needs.
We also meet the needs of approximately the same number of Syrians on-site, in the regions that we keep under control, especially in areas close to our border.
Ultimately, we are building tens of thousands of briquette houses in Idlib and elsewhere for our brothers and sisters.
We carry out all these activities with our own means and with the support of our people, without a significant support from the international community or international organizations.
It should be a priority for all of us to resolve the conflict in Syria on the basis of the roadmap endorsed in the United Nations Security Council Resolution 2254 (2015).
To this end, the political process initiated under the auspices of the United Nations, which is also Syrian-owned and Syrian-led, should be brought to a successful conclusion.
This is the only way that Syria can achieve a lasting peace, while preserving its territorial integrity and political unity.
Until this goal is achieved, we are determined to prevent terrorist organizations that intend to pose a threat to our national security, as well as to the political unity and territorial integrity of Syria.
Today, countries like Turkey, which are hosting the highest number of refugees, save the dignity of all humanity through their sacrifices.
However, some States, including some European countries, unfortunately violate the rights of refugees and asylum-seekers.
It is time for the United Nations to take a firm stand against these violations that corrode the Geneva Convention and the international human rights system.
The attacks launched by the coup plotters in Libya last year to overthrow the legitimate Government of National Accord have brought only pain and destruction to this country.
The international community couldn’t ensure that neither the coup plotters nor their supporters have been made to account for the massacres, human rights violations and especially for the mass graves in Tarhuna.
Turkey has been the only country to give a concrete response and provide support to the call for help of the legitimate Government of Libya.
We believe that a permanent political solution in Libya can be established through an inclusive and comprehensive dialogue conducted by the Libyans.
It is also under the responsibility of the international community to stop the bloodshed in Yemen, which has been continuing for more than five years, and stop the humanitarian crisis.
History will not forgive those who covet Yemen’s sovereignty, political unity and territorial integrity with the intention of gaining influence in the region, and those who overlook the continued sufferings of Yemenis.
It is our sincere desire that Iraq does not turn into an area of conflict for external powers and reaches a position to produce stability and prosperity for our region.
While we support our neighbor Iraq in every field, we would like to cooperate more closely especially in the fight against terrorism.
We expect a genuine cooperation from the international community and Iraq concerning the uprooting of PKK terrorist organization, which has been nested in Iraq, just as it has been the case for DAESH.
13/01/2021
Clearing the region from terrorist organizations will contribute to the enlightenment of the future of Iraq, which hosts the most ancient geography of humanity.
We are in favor of resolving the issues about Iran’s nuclear program by taking into account international law, through diplomacy and dialogue.
I would like to reiterate our call for all Parties to abide by their obligations under the Joint Comprehensive Plan of Action, which significantly contributes to regional and global security.
The order of occupation and oppression in Palestine, which is the bleeding wound of humanity, continues to hurt consciences.
The dirty hand that reaches the privacy of Jerusalem, where the sacred places of the three great religions coexist, is constantly increasing its audacity.
The Palestinian people have stood up against Israel’s policies of oppression, violence, and intimidation for more than half a century.
Upon rejection of the document of surrender, which was tried to be imposed on Palestine under the name of “Deal of the Century”, Israel this time accelerated its attempts to “have the inside track” with the help of its collaborators.
Turkey will not support any plan that the Palestinian people do not give consent to.
Participation of some countries of the region in this game does not mean anything beyond serving Israel’s efforts to erode basic international parameters.
Countries that have declared their intention to open Embassies in Jerusalem, in violation of the United Nations resolutions and international law, only serve to make the conflict more complicated with their actions.
The Palestinian conflict can only be resolved with the establishment of an independent, sovereign, and contiguous State of Palestine based on the 1967 borders with East Jerusalem as its capital.
Seeking solutions other than this are in vain, one-sided, and unjust.
Armenia, who attacked the Azerbaijani territories in July, has once again proved that it is the biggest obstacle to lasting peace and stability in the South Caucasus.
We are in favor of resolving the conflicts in the region as soon as possible, especially the Nagorno-Karabakh conflict, in line with the territorial integrity and sovereignty of Azerbaijan and Georgia and resolutions of the United Nations and the OSCE.
The Kashmir conflict, which is also key to the stability and peace of South Asia, is still a burning issue.
Steps taken following the abolition of the special status of Jammu-Kashmir further complicated the problem.
We are in favour of solving this issue through dialogue, within the framework of the United Nations resolutions and especially in line with the expectations of the people of Kashmir.
Distinguished Delegates.
Behind the tension existing in the Eastern Mediterranean for a while, there are countries acting with the understanding of “the winner takes it all”.
The futile steps to exclude our country have no chance of success.
We do not have designs on anyone else’s right, remedy and legitimate interests, neither in the Eastern Mediterranean nor in any other region.
However, we cannot turn a blind eye on the violation of the rights of our country and the Turkish Cypriots and to the fact that our interests are being ignored.
The reason for the problems existing in the region today is the one-sided steps taken by Greece and the Greek Cypriots since 2003 with maximalist demands.
Turkey is a country that is compelled to shoulder the burden of any negative developments in the Eastern Mediterranean by itself.
On the other hand, ignoring our country when it comes to the natural resources in the region can be explained neither by wisdom and conscience nor by international law.
Our priority is to settle disputes in a sincere dialogue, based on international law and on an equitable basis.
However, I would like to clearly state that we will never tolerate any imposition, harassment, or attack in the opposite direction.
I would like to repeat here our call for establishing dialogue and cooperation between coastal countries of the Eastern Mediterranean.
For this purpose, we would like to propose the convening of a regional Conference, including Turkish Cypriots, in which the rights and interests of all the countries of the region are considered.
One of the reasons for the crisis in the region is the absence of a fair, comprehensive, and permanent solution to the Cyprus issue during the negotiations that have been continuing intermittently since 1968.
The only obstacle to a solution is the uncompromising, unjust and spoiled approach of the Greek Cypriot side.
Ignoring international agreements, the Greek Cypriot side aims to make the Turkish Cypriots a minority in their homeland, or even completely exclude them from the island.
As a guarantor country, we have never left the Turkish Cypriot people alone in their rightful cause, and we will not leave them in the future.
The solution to the Cyprus issue is possible only by accepting the fact that the Turkish Cypriot people are the co-owners of the island.
We will support any solution that will permanently guarantee the security of the Turkish Cypriot people and their historical and political rights on the island.
Distinguished Delegates,
This year marks the 75th anniversary of the atomic bombings on Hiroshima and Nagasaki.
Disarmament is of vital importance for ensuring global peace and security.
In contrast, the architecture of arms control has suffered significant damage in recent years.
The international community must move forward on the basis of equality and justice in this regard, eliminating all weapons of mass destruction.
Another important issue where we have an obligation to act together is climate change.
We see how human interference in the balance of nature can lead to heavy costs.
We must stop and reverse this bad course.
As Turkey, we sincerely support the efforts in this struggle and fulfil our obligations, even though we have an almost negligible historical responsibility at this point.
In the recent past, we hosted the Conference of the Parties to the United Nations Convention to Combat Desertification.
We have conducted fruitful cooperation with many regions and countries, especially in Africa.
We also undertook to host the 16th Conference of the Parties to the Convention on Biological Diversity to be held in 2022.
And now, I want to draw your attention to a problem that threatens humanity, but for some reason is considered invisible.
Racism, xenophobia, Islamophobia and hate speech have reached an alarming level.
In the course of the pandemic, acts of violence against vulnerable people, especially migrants and asylum-seekers, accelerated while xenophobia and racism increased.
Muslims are the most exposed to these dangerous tendencies fueled by prejudice and ignorance.
Those who are primarily responsible for this dangerous course are politicians who turn to populist rhetoric for the sake of votes, and marginal segments who legitimize hate speech by abusing the freedom of expression.
I urgently call on all international organizations to take more concrete steps in the fight against this mentality.
I reiterate my call for March 15, the day of the terrorist attack perpetrated in New Zealand against Muslims, to be declared by the United Nations as “International Solidarity Day Against Islamophobia”.
As the second largest international organization after the United Nations, the Organization of Islamic Cooperation has officially recognized this day.
The pandemic and the escalating economic crisis associated with it also have negative effects on sustainable development, and on the 2030 goals.
Developing countries and low-income countries are more affected by this crisis.
In fact, what happened during the pandemic has shown us that Sustainable Development Goals can be an important guide in combating all kinds of global crises.
We should also use the transformative power of digitalization in preparing economic prescriptions to survive the crisis.
We support the United Nations Secretary General’s Roadmap for Digital Cooperation.
We also set the theme of the first “Antalya Diplomacy Forum”, which we have designed to address global and regional issues, as “diplomacy in the digital age”.
We also host the United Nations Technology Bank for the Least Developed Countries.
Being the easternmost European and the westernmost Asian increases Turkey’s specific weight in all areas.
With our “Asia Anew” initiative, we will give our relations a new dynamism, in our current time when the pendulum of history is shifting again towards Asia.
We have also gained significant momentum in our relations with Africa, with which we have humanitarian and historical ties connecting our close geographies.
We plan to implement projects aimed at strengthening Africa’s capacity at the third Turkey-African Union Partnership Summit that we intend to hold in Turkey next year.
As I conclude my remarks, I would like to say that our strong support for multilateralism will continue during this sensitive period we are passing through.
We must of course keep our distance from the pandemic, but we must also close ranks in our joint struggle and cooperation against all challenges that threaten the international community.
We will continue our efforts to transform Istanbul, one of the most prominent cities in the world throughout history, into a regional hub of the United Nations.
I wish success to the 75th General Assembly’s work.
I greet you with respect on behalf of myself and my Nation.
I wish you the best of health.